DETAILED ACTION

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1. - 20. (Canceled)

Claims 21, 23, 24, 27, 28, 30, 31, 34, 35, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (Publication: US 2015/0301599 A1) in view of He et al. (Publication: US 2015/0049000 A1) and MW (NPL: How to setup Triple/Multiple Monitors,  https://www.youtube.com/watch?v=rKOglobS7Y8 ; MW Technology, 11/3/2014).
	
Regarding claim 21, see rejection on claim 28.

Regarding claim 23, see rejection on claim 30.

Regarding claim 24, see rejection on claim 31.

Regarding claim 27, see rejection on claim 34.

Regarding claim 28, Miller discloses a non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, cause the one or more processors to perform operations for displaying virtual content at a wearable display device, the operations comprising ([0218], [0222],[0234] – as shown in Fig. 4. head-mounted augmented reality display systems, a computer device with memory and processor, comprising body of the head-mounted augmented reality display systems with frame 470, the portion of the 470 ( arm on each side that wrapped user’s head ) is customized for each user, and it is noted head-mounted augmented reality display system has arm on each side of the head-mounted augmented reality display system to secures user’ head.
Fig 5 shows virtual images are projected.): 
displaying the virtual content at a peripheral display of the wearable display device ([0221], [0223], [0225], [0458]   – as shown in Fig. 5,  Microdisplay 420 of head-mounted augmented reality display system projects light associated with virtual images. ), 
a main display of the wearable display device ([0223], [0225], waveguide (waveguide prism) of head-mounted augmented reality display system); and 
as the virtual content moves along a portion of a path that passes between the peripheral display and the main display ([0023], Fig. 5, virtual images are traveled between microdisplays 420 and waveguide prism 410.): 
displaying the virtual content at the main display ([0225] – Fig. 5, virtual images are displayed on waveguide to reach the user’s eye) ; 
Miller does not disclose, however He discloses
a peripheral display is arranged along a periphery of a main display ([0124] to [0125] – as shown in Fig. 17B, first display unit 904 is positioned over the edges of the second display unit 905.);
between displays and causing the content to stop being displayed at the peripheral display (“[0133] Particularly, as shown in FIG. 20A, the first sub apparatus 2001 and the second sub apparatus 2002 are connected via a slide way component (not shown) as the connection unit. The first viewable part 9041 is arranged in the first sub apparatus 2001, and the second viewable part 9051 is arranged in the second sub apparatus 2002. When the first sub apparatus 2001 and the second sub apparatus 2002 slide away from each other, the first viewable part 9041 and the second viewable part 9051 may display at the same time or may display independently. Also, it may be set that the sliding of the first sub apparatus 2001 with respect to the second sub apparatus 2002 generates the control signal controlling the display or powering off of the second viewable part 9051. Also, when the first sub apparatus 2001 slides to a third state with respect to the second sub apparatus 2002, the transmittance of the first viewable part 9041 in the outwards direction of the annular space or the approximate annular space meets a predetermined condition.”
That is the image of the second viewable is stopped, power off, while the first viewable is displayed.).
Before the effective filing date of the claimed invention,  it would have been obvious to one of ordinary skill in the art to modify Miller with a peripheral display arranged along a periphery of the main display; between displays and causing the content to stop being displayed at the peripheral display as taught by He. The motivation for doing so a more compact configuration can be realized thereby improving the user’s experience with the electronic device as taught by He in paragraph(s) [0004], [0125].  
Miller in view of He do now, however MW discloses
As the content moves along a first portion of a path (Time 6:09 to 6:13 – the window moves from right edge of monitor 1 to left edge of monitor 1);
As the content moves along a second portion of the path(Time 6:09 to 6:13– the window moves from monitor 1 to monitor 2); and
as the virtual content moves along a third portion of the path that passes between the main display and the peripheral display (Time 6:09 to 6:13– the window moves from monitor 2 to monitor 3):
displaying the content at the peripheral display (Time 6:11 to 6:12 – the window is displayed at the monitor 1.); and
causing the content to stop being displayed at the main display (Time 6:11 to 6:12 – the window is not displayed at the monitor 2.).
Before the effective filing date of the claimed invention,  it would have been obvious to one of ordinary skill in the art to modify Miller in view of He with As the content moves along a first portion of a path; As the content moves along a second portion of the path; and as the virtual content moves along a third portion of the path that passes between the main display and the peripheral display: displaying the content at the peripheral display; and causing the content to stop being displayed at the main display as taught by MW. The motivation for doing so user can enjoy a wider view and easier to operator display as taught by MW.  

Regarding claim 30, Miller in view of He, MW disclose all the limitation of claim 28 .including virtual content.
Miller discloses wherein the wearable display device includes a frame that includes an attachment member configured to secure the wearable display device to a head of a user (As shown in Fig. 5, head-mounted augmented reality display systems is structured with a frame includes an attachment.).

Regarding claim 31, Miller in view of He, MW disclose all the limitation of claim 30 including virtual content.
Miller discloses wherein the wearable display device includes a display assembly coupled to the frame ([0223], Fig. 5  –head-mounted augmented reality display systems coupled with frame 470), the display assembly comprising the main display and the peripheral display ([0223], Fig. 5 – optical components that comprise waveguide prism and Microdisplayed).

Regarding claim 34, Miller in view of He, MW disclose all the limitation of claim 28 including the path.
He discloses wherein the path is in three-dimensional space ([0083] - displaying a magnified 3D virtual image corresponding to the image signal through two display units including the display component and the optical component.).
Before the effective filing date of the claimed invention,  it would have been obvious to one of ordinary skill in the art to modify Miller in view of He, MW with wherein the path is in three-dimensional space as taught by He. The motivation for doing so a more compact configuration can be realized thereby improving the user’s experience with the electronic device as taught by He in paragraph(s) [0004], [0125].  

Regarding claim 35, see rejection on claim 28.

Regarding claim 36, see rejection on claim 29.

Regarding claim 37, see rejection on claim 30.

Regarding claim 38, see rejection on claim 31.

Claims 25, 32, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (Publication: US 2015/0301599 A1) in view of He et al. (Publication: US 2015/0049000 A1), MW (NPL: How to setup Triple/Multiple Monitors,  https://www.youtube.com/watch?v=rKOglobS7Y8 ; MW Technology, 11/3/2014), and Wang (Publication: US 2013/0342813 A1).

	Regarding claim 25, See rejection on claim 32.

Regarding claim 32, Miller in view of He, MW disclose all the limitation of claim 28 including main display and peripheral display.
Miller in view of He, MW do not disclose, however Wang discloses.
Wang discloses wherein the [[main]] display has a first resolution and the [[peripheral]] display has a second resolution that is different from the first resolution ([0063] to [0064], Fig. 10B – area in the center of the image has higher resolution than the area toward the edge of the screen has lower resolution.
"The screen of FIG. 10B may be suited for head (or body) mountable projectors described elsewhere herein. Since the human eye has higher visual acuity towards the center of the gaze and lower resolution vision in the periphery due to higher concentration of cone cells towards the center of the retina, this approach can be used to increase effective screen resolution or screen size or combination of the two. In the illustrated example of FIG. 10B, the center of the image has a higher pixel density, while areas toward the edges of the screen have a lower pixel density and resolution therefore the area in the center of the image is closer to the user’s field than the area away from the user’s field.) .
Before the effective filing date of the claimed invention,  it would have been obvious to one of ordinary skill in the art to modify Miller in view of He, MW with wherein the [[main]] display has a first resolution and the [[peripheral]] display has a second resolution that is different from the first resolution as taught by Wang. The motivation for doing is to display an image on a flexible screen so the screen can be displayed effectively as taught by Wang in paragraph(s) [0005].  

	Regarding claim 39, See rejection on claim 32.

Claims 26, 33, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (Publication: US 2015/0301599 A1) in view of He et al. (Publication: US 2015/0049000 A1), MW (NPL: How to setup Triple/Multiple Monitors,  https://www.youtube.com/watch?v=rKOglobS7Y8 ; MW Technology, 11/3/2014), and Spitzer (Publication: US 2016/0240013 A1).

	Regarding claim 26, See rejection on claim 33.

Regarding claim 33, Miller in view of He, MW disclose all the limitation of claim 28 including main display and peripheral display.
Miller in view of He, MW do not, however Spitzer discloses 
wherein the main display and the peripheral display are in abutting contact ([0068] to [0070] – first display 320 surrounds the second display 325 with border 335 in between.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Miller in view of He, MW with wherein the main display and the peripheral display are in abutting contact as taught by Spitzer. The motivation for doing so enable different view perspective form another image thus improving the user’s experience with the display as taught by Spitzer on paragraph(s) [0004] and [0005].

	Regarding claim 40, See rejection on claim 33.


Response to Arguments
Claim Rejection Under 35 U.S.C. 103
Applicant asserts “Applicant submits that the newly added features in claim 21 are not taught by Miller and He, considered individually or in combination. For example, both Miller and He appear to be silent regarding "as the virtual content moves along a first portion of a path. displaying ... as the virtual content moves along a second portion of the path ... displaying ... as the virtual content moves along a third portion o[the path ... displaying ... " as recited in claim 21. Accordingly, Applicant respectfully requests reconsideration and withdrawal of the rejections under 35 U.S.C. § 103.”

The argument has been fully considered and is persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of MW reference.  

Regarding claims 21, 23 to 27, 20 to .4, and 37 to 40, the Applicant asserts that they are not obvious over based on their dependency from independent claims 21,28, and 35 respectively. The examiner cannot concur with the Applicant respectfully from same reason noted in the examiner’s response to argument asserted from claims 21,28, and 35 respectively. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571) 270-0724.  The examiner can normally be reached on Monday-Thursday and alternate Fridays (9:30am - 6:00pm) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ming Wu/
Primary Examiner, Art Unit 2616